Citation Nr: 9919183	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  94-39 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right ear 
disorder.  

2.  Entitlement to service connection for right ear hearing 
loss.  

3.  Entitlement to a compensable rating for a punctured left 
ear drum.  

4.  Entitlement to an initial compensable rating for a left 
ear hearing loss.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to March 
1946.  

This appeal arose from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The RO denied entitlement to service 
connection for bilateral hearing loss and tinnitus, and a 
compensable rating for a punctured left ear drum.  In April 
1993 the RO denied entitlement to service connection for a 
right ear disorder.  In February 1994 the RO granted service 
connection for a left ear hearing loss, but confirmed the 
denial of service connection for a right ear hearing loss; 
and affirmed the denials of service connection for a right 
ear disorder and a compensable rating for a punctured left 
ear drum.

In January 1997 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative action.

In December 1997, September 1998, and December 1998 the RO 
affirmed the determinations previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The claims for service connection for a right ear 
disorder and a right ear hearing loss are not supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.  

2.  Residuals of a punctured left eardrum include a scar 
representing a healed perforation; no suppuration or ear 
disease is shown.  

3.  The veteran's left ear hearing acuity is at level I.  

4.  The veteran reports constant bilateral tinnitus.  


CONCLUSIONS OF LAW

1.  The claims for service connection for a right ear 
disorder and a right ear hearing loss are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for a compensable evaluation for residuals 
of a punctured left eardrum are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.87a, 
Diagnostic Code (DC) 6211 (1998).  

3.  The criteria for an initial compensable evaluation for 
hearing loss of the left ear have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.85, DC 6100 (effective prior to 
June 10, 1999); 38 C.F.R. § 4.85, 4.86; DC 6100; 64 Fed. Reg. 
25202-25210) May 11, 1999) (effective June 10, 1999).  

4.  The criteria for an initial evaluation in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.321(b)(1), 4.87a, DC 6260 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records reveals that in 
September 1944 it was noted that the veteran had been under 
observation for the past 3 weeks for a ruptured left eardrum 
which occurred after he dove into water.  During this period, 
the examiner noted that the rupture had gradually closed and 
healing was complete.  Separation examination showed that 
hearing was within normal limits.  

The veteran's initial claim for compensation benefits was 
filed shortly after separation from service in March 1946.  
He claimed a puncture of the left eardrum only.  He reported 
that this ear was injured in 1945.  His claim was denied upon 
rating decision in March 1946, but ultimately service 
connection for his punctured left eardrum with no loss of 
hearing was granted upon rating decision in April 1949.  A 
noncompensable rating, effective from the date of service 
discharge, was assigned.  

In October 1992, the veteran filed a claim for rupture of the 
right eardrum.  

Upon VA ear examination in December 1992, the veteran gave a 
history of rupturing his right tympanic membrane during 
service after exposure to an explosion.  He also recalled 
that he experienced tinnitus for approximately one month 
afterwards.  It gradually faded, but he still experienced 
occasional tinnitus.  For the last 8 years or so, he had been 
slowly losing his hearing in both ears, particularly in the 
right ear.  Examination showed the presence of bilaterally 
mobile tympanic membranes, but with some sclerotic change on 
the left and with a healed perforation on the right.  The 
final diagnoses included bilateral moderate sensorineural 
hearing loss and traumatic perforation of the right ear.  

In December 1992, the RO denied an increased rating for the 
service-connected punctured left eardrum.  In a subsequent 
decision in January 1993, the RO determined that no change 
was warranted in the noncompensable evaluation of the left 
ear.  Service connection for hearing loss and tinnitus was 
also denied.  In April 1993, the RO denied service connection 
for injury to the right eardrum.  

At a personal hearing in September 1993, the veteran 
testified in support of his contentions.  He said that his 
ship was attacked by a kamikaze plane and that he was forced 
to dive from his ship into the water.  This resulted in a 
concussion and puncture to both of his eardrums.  Hearing 
[Hrg.] Transcript [Tr.] at 2.  Treatment included cotton in 
the ears, and he was told by the examiner that he had a 
punctured eardrum.  When he was discharged from service, he 
was told that his ears were healing fine and nothing else 
could be done.  He reported that he had experienced ringing 
in his ears ever since.  His hearing had gradually decreased 
over the years.  Tr. at 3.  

VA records from 1992 and 1993 show continued treatment for 
hearing loss and tinnitus.  These documents include an 
audiological examination in November 1993.  At that time, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

55
60
65
70
LEFT

25
15
45
50

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 96 percent in the left ear.  
The diagnosis was mild/moderately severe sensorineural loss 
with fair understanding of speech presented live voice in the 
right ear and mild/moderate sensorineural hearing loss with 
excellent understanding of speech presented live voice in the 
left ear.  It was also noted that the veteran reported 
periodic moderate ringing tinnitus in both ears since 
military service.  

Additional VA ear examination in December 1993 revealed the 
presence of normal mobility of both tympanic membranes, but 
with visible scars of former perforation in both tympanic 
membranes, posterior superiorly in the right tympanic 
membrane and inferior-centrally in the left one.  Final 
diagnoses included bilateral, moderately severe sensorineural 
hearing loss, with intermittent bilateral tinnitus, "due, at 
least in part, to noise and acoustic trauma."  

In February 1994 the RO granted service connection for 
tinnitus and left ear hearing loss.  The tinnitus was granted 
a 10 percent rating and a noncompensable rating was assigned 
for the left ear hearing loss, effective from the date the 
veteran reopened his claim in October 1992.  

Subsequently submitted records include VA documents from the 
mid 1980s to 1996.  These records reflect treatment for 
hearing loss, vertigo, and tinnitus.  

In January 1997, the Board remanded the issues on appeal for 
additional development, to include a VA audiometric 
evaluation.  

On the authorized audiological evaluation in October 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

60
65
70
75
LEFT

25
20
55
40

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 96 percent in the left ear.  
The final diagnoses were right ear moderately severe to 
severe loss of hearing sensitivity; good speech recognition, 
constant tinnitus.  The left ear showed moderate to 
moderately severe loss of hearing sensitivity; excellent 
speech recognition, constant tinnitus.  



Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  

Mere allegations in support of a claim that a disorder should 
be service-connected are not sufficient; the veteran must 
submit evidence in support of the claim that would "justify 
a belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  



The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  

Service connection may be granted on a presumptive basis for 
certain disabilities, including sensorineural hearing loss, 
if the disability becomes manifest to a compensable degree 
within one year after separation from service. 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.307, 3.309 (1998).




Service connection may be granted notwithstanding the lack of 
a diagnosis in service or within one year thereafter if the 
evidence demonstrates that there is a connection between 
military service and the disease.  38 C.F.R. § 3.303(d) 
(1998); Cosman v. Principi, 3 Vet. App. 505 (1992).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

The regulation which operates to establish when measured 
hearing loss is a disability for which compensation may be 
paid, provided that requirements for service connection are 
otherwise met, does not preclude service connection for 
current hearing disability where hearing was within normal 
limits on audiometry testing at separation from service; when 
audiometry test results at separation from service do not 
meet regulatory requirements for establishing disability, a 
veteran may establish service connection for current hearing 
disability by submitting evidence that current disability is 
causally related to service.  See Hensley v. Brown, 5 Vet. 
App. 155, 164 (1993).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385 
(1998), which provides that impaired hearing for VA purposes 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.7 
(1998).


I.  Entitlement to service connection a 
right ear disorder, and a right ear 
hearing loss.

Analysis

With respect to the veteran's claims for a chronic right ear 
disorder and right ear hearing loss, the evidence of record 
does demonstrate perforation of the right tympanic membrane 
and hearing loss.  Thus, the first two prongs of the Epps, 
Caluza test have been satisfied.  However, there is no 
medical evidence which provides a nexus between the veteran's 
military service and these right ear disorders, which were 
first clinically manifested in 1992, many years after 
discharge from service in 1946.  

For these claims to be well grounded, the veteran would need 
a medical opinion providing a nexus between them and his 
military service.  The remoteness of time from service would 
not necessarily matter, as long as the medical evidence 
relates the current right ear disabilities to service.  
38 C.F.R. § 3.303(d) (1998).  



In the absence of such specific medical evidence, the Board 
is not able to conclude, on its own, that the veteran's 
current right ear hearing loss or his right perforated 
tympanic eardrum are related to any incident of service 
origin, including the alleged forced dive into the water.  
Colvin v. Derwinski, 1 Vet. App. 171, 177 (1991).  

The veteran's own statements can not supply a competent 
medical diagnosis of a current medical disability, its date 
of onset, or its etiology.  These matters can only be 
established by competent medical evidence.  See Espiritu, 
Grottveit, both supra.  

Although the Board considered and denied the veteran's claims 
on a ground different from that of the RO, which denied the 
claims on the merits, the appellant has not been prejudiced 
by the decision.  This is because in assuming that his claims 
were well grounded, the RO accorded the veteran greater 
consideration than his claims in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claims and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a right ear disorder, and right ear hearing loss.

The Board further finds that the RO advised the veteran of 
the evidence necessary for a well grounded claim, and he has 
not indicated the existence of any post service medical 
evidence that has not already been requested and/or obtained 
that would well ground his claims.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant's claims for service connection for a right 
ear disorder and right ear hearing loss are not well 
grounded, the doctrine of reasonable doubt has no application 
to the veteran's claims.

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in conection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993);  38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of 
well grounded claims of entitlement to service connection for 
a right ear disorder, and right ear hearing loss, VA has no 
duty to assist the appellant in developing his case.


II.  Entitlement to an increased 
(compensable) evaluation for a punctured 
left ear drum; an initial compensable 
evaluation for a left ear hearing loss; 
and an initial evaluation in excess of 10 
percent for tinnitus.

General Criteria

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1998).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1998); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  



Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Claims placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as are 
the claims for increased evaluations for tinnitus and left 
ear hearing loss, are original claims as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The Board notes that in these cases, there is no indication 
that there are additional records which have not been 
obtained and which would be pertinent to the present claim.  
Thus, no further development is required in order to comply 
with VA's duty to assist mandated by 38 U.S.C.A. § 5107(a)  .

On the other hand, where entitlement to compensation has 
already been established, as is the claim for an increased 
rating for perforation of the left eardrum, the appellant's 
disagreement with an assigned rating is a new claim for 
increased benefits based on facts different from a prior 
final claim.  Suttmann v. Brown, 5 Vet. App. 127, 136 (1993).  


Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.7 
(1998).

Residuals of a Punctured Left Eardrum

As noted above, the RO assigned a noncompensable disability 
evaluation for left eardrum perforation many years 
previously.  Under DC 6211, perforation of the tympanic 
membrane warrants a noncompensable evaluation.  There is no 
provision in the rating schedule for assignment of a higher 
rating under Diagnostic Code 6211.  Thus, even if the 
veteran's right eardrum perforation were symptomatic, there 
would be no basis under this DC for assignment of a higher 
evaluation.  

Alternatively, the Board has considered the applicability of 
other diagnostic codes to determine if a higher evaluation is 
assignable.  The veteran has not been shown to currently 
suffer from suppurative chronic otitis media, as is 
contemplated by DC 6200; therefore, a compensable rating 
under this code is not available.  Disease of the auditory 
canal warrants a 10 percent rating under DC 6210 when active 
symptoms, such as serous discharge, are shown.  As no active 
ear disease or serous discharge is shown medically, there is 
no basis to assign a compensable rating under this code.  

The Board also finds that the current evaluation contemplates 
the symptomatology and resulting impairment demonstrated in 
the medical evidence of record.  The Board concurs with the 
RO that there are no unusual or exceptional factors such as 
to warrant an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b) (1) (1998).  In this regard, the 
puncture of the left ear drum is not shown to markedly 
interfere with employment or require frequent inpatient care 
as to render impractical the application of the regular 
schedular standards.  The is no basis upon which to predicate 
referral of the case to the Director of the VA Compensation 
and Pension service for consideration of an extraschedular 
evaluation.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation for a punctured left ear drum. 

Left Ear Hearing Loss

The veteran contends that the evaluation of his service-
connected left ear hearing loss is insufficient to reflect 
its current level of severity.  He believes that his 
disability is severe enough to warrant a compensable rating.  

VA has amended the regulations pertaining to the evaluation 
of hearing loss since the arrival of the veteran's appeal at 
the Board.  These changes became effective June 10, 1999. 

When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The RO has not had the opportunity to evaluate 
the veteran's claim under the new regulations.  However, in 
this case, the Board believes that a remand to afford the RO 
an opportunity to review the veteran's claim is not 
necessary.  

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  64 FR 
25202, May 11, 1999, to be codified at 38 C.F.R. § 4.85.  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.  

The veteran has already been afforded the hearing tests 
required by the new regulations, and these were used by the 
RO in the evaluation of his claim.  Similarly, the veteran's 
nonservice connected hearing loss of the right ear was 
treated as normal in his evaluation by the RO, as is required 
by the new regulations.  Therefore, the Board is able to 
evaluate this claim under the new regulations without 
prejudice to the veteran, and will proceed with consideration 
of the appeal.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993). 

Under the regulations in effect prior to June 10, 1999, the 
evaluations of unilateral defective hearing range from zero 
percent to 10 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  


To evaluate the degree of disability from defective hearing, 
the rating schedule establishes 11 auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85.  

In situations where service connection has been granted only 
for defective hearing involving one ear, and the appellant 
does not have total deafness in both ears, the hearing acuity 
of the nonservice-connected ear is considered to be normal.  
VAOPGCPREC 32-97.  See also Boyer v. West, 12 Vet. App. 142 
(1999).  In such situations, a maximum 10 percent evaluation 
is assignable where hearing in the service-connected ear is 
at Level X or XI.  38 C.F.R. § 4.85 and Part 4, Diagnostic 
Codes 6100, 6101 (1998).

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  

These are assigned based on a combination of the percent of 
speech discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations.  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  If impaired hearing is service-connected in only one 
ear, in order to determine the percentage evaluation from 
Table VII, the non-service-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I. 64 FR 
25202, May 11, 1999, to be codified at 38 C.F.R. § 4.85.  


The record shows that entitlement to service connection for 
high frequency hearing loss of the left ear was established 
in a February 1994 rating decision.  A zero percent 
evaluation was established for this disability, which 
currently remains in effect.  As indicated above, the 
evidence of record includes a recent VA audiometric 
evaluation (October 1997).  

The Board finds that entitlement to an increased 
(compensable) evaluation for hearing loss in the left ear is 
not warranted under either the old or new regulations.  As 
the Board noted earlier, where a veteran has service-
connected hearing loss in one ear and nonservice-connected 
hearing loss in the other ear, the hearing in the ear having 
nonservice-connected loss is to be considered normal for the 
purpose of computing the service-connected disability rating, 
unless the veteran is totally deaf in both ears.  

The Board has considered the veteran's argument that his 
hearing loss has increased.  However, the evidence clearly 
weighs against the assignment of a compensable evaluation in 
this case.  The requirements of 38 C.F.R. § 4.85 set out the 
percentage ratings for exact numerical levels of impairment 
required for a compensable evaluation of hearing loss.  The 
evaluation of hearing loss is reached by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

The October 1997 VA examination shows that the veteran has an 
average pure tone threshold of 40 decibels in the left ear, 
with 96 percent speech discrimination.  The only possible 
interpretation of this examination under both the old and new 
regulations is that the veteran's hearing loss of the left 
ear is at level I, and that, therefore, a compensable rating 
is not warranted.  38 C.F.R. § 4.85, Code 6100 (1998); 64 FR 
25202, May 11, 1999, to be codified at 38 C.F.R. § 4.85.  The 
Board has also considered the provisions of 64 FR 25202, May 
11, 1999, to be codified at 38 C.F.R. § 4.85(g) and 38 C.F.R. 
§ 4.86, but the results of the October 1997 VA examination 
clearly show that these provisions are no applicable in this 
case.  

The Board concurs with the RO that there are no unusual or 
exceptional factors such as to warrant an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) 
(1998).  In this regard, the Board notes that the left ear 
hearing loss has not been reported to markedly interfere with 
employment or require frequent inpatient care as to render 
impractical the application of the regular schedular 
standards.  No basis has been presented upon which to 
predicate referral of the case to the Director of the VA 
Compensation and Pension Service for consideration of an 
extraschedular evaluation.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for a left ear hearing loss. 

Tinnitus

The severity of tinnitus is evaluated pursuant to DC 6260.  A 
10 percent evaluation is assigned when the tinnitus is 
persistent as a symptoms of head injury, concussion, or 
acoustic trauma.  38 C.F.R. § 4.87a, DC 6260 (1998).  

The veteran is in receipt of a 10 percent evaluation for 
tinnitus under this code.  As 10 percent is the maximum 
evaluation available pursuant to DC 6260, there is no basis 
upon which to assign an increased schedular evaluation.  

Additionally, the Board concurs with the RO that there are no 
unusual or exceptional factors such as to warrant an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  In this regard, the Board notes that 
tinnitus has not been reported to markedly interfere with 
employment or require frequent inpatient care as to render 
impractical the application of regular schedular standards.  
There is no basis upon which to predicate a referral of the 
case to the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation.




With respect to the service-connected left ear hearing loss 
and tinnitus, as the Board 
Noted earlier, this case involves an appeal as to the initial 
rating of these disabilities, rather than increased rating 
claims where entitlement to compensation had previously been 
established.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In initial rating cases, separate rating can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id. at 9.  In the case at hand, 
the Board has denied the claims for initial increased 
evaluations.  Accordingly, stage ratings are not appropriate.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for tinnitus. 


ORDER

The veteran not having submitted a well grounded claim for 
service connection for a right ear disorder, the appeal is 
denied.  

The veteran not having submitted a well grounded claim for 
service connection for right ear hearing loss, the appeal is 
denied.  

Entitlement to an increased (compensable) evaluation for 
residuals of a punctured left eardrum is denied.

Entitlement to an initial compensable evaluation for left ear 
hearing loss is denied.  


Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

